— In a proceeding inter alia to fix the fair value of certain stock, petitioner appeals from so much of an order-judgment of the Supreme Court, Westchester County, dated March 20, 1975, as (1) fixed the value of the stock, (2) denied an allowance for interest, (3) assessed half of the costs and expenses of the appraiser against him and (4) denied his application for counsel fees and the expenses of an expert. Order-judgment affirmed insofar as appealed from, without costs upon the opinion of Mr. Justice Sirignano at Special Term. Cohalan, Christ and Munder, JJ., concur; Hopkins, Acting P. J., concurs as to that portion of the order-judgment which fixed the valuation of the stock, but otherwise dissents and votes to remand the proceeding to Special Term in accordance with the following memorandum, in which Brennan, J., concurs: Whether petitioner acted in good faith under the statute (Business Corporation Law, § 623) must be determined as of the time the offer was made to and refused by petitioner. Certainly, a strong indication that petitioner was acting in good *924faith would be whether he was justified in refusing the offer because, in his judgment, it was not sufficient. Events with respect to delay in the prosecution of the proceeding occurring subsequent to the time of refusal have no bearing on the issue of petitioner’s good faith. It must be understood that respondent and its attorneys, as well as petitioner’s attorneys, could have accelerated the proceeding. In this case, petitioner’s good faith was amply demonstrated by the fact that ultimately he obtained a substantially larger sum than that set forth in the offer made to him. Consequently, the matter must be remanded to Special Term for the purpose of determining the amount of interest to be imposed under the statute, the reasonable attorneys’ fees, and the reasonable expenses of petitioner in this proceeding. I would, however, affirm the valuation of $4.75 per share.